 Case5:19-cv-00075-RWS
Case  2:20-cv-00004-JRG Document
                        Document55-1
                                 70 Filed
                                     Filed12/17/19
                                           11/20/19 Page
                                                     Page1 2ofof6 7PageID
                                                                    PageID#:#:719
                                                                               606




                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF TEXAS
                                     TEXARKANA DIVISION

 JOE ANDREW SALAZAR,

          Plaintiff,

          v.

 AT&T MOBILITY LLC,
 SPRINT/UNITED MANAGEMENT
 COMPANY,
                                                           Civil Action No. 5:19-cv-75-RWS
 T-MOBILE USA, INC., and
 CELLCO PARTNERSHIP D/B/A VERIZON
                                                           JURY TRIAL DEMANDED
 WIRELESS,

          Defendants

          and

 HTC CORP., and HTC AMERICA, INC.,

              Intervenors.


         HTC CORP. AND HTC AMERICA, INC.’S COMPLAINT IN INTERVENTION

         Intervenors HTC Corporation (“HTC Corp.”) and HTC America, Inc. (“HTC America”)

(collectively, the “HTC Companies”), on personal knowledge as to their own acts and upon

information and belief formed after reasonably inquiry as to the acts of third parties, for this

Complaint in Intevention against Joe Andrew Salazar (“Mr. Salazar”), allege the following:

                                              PARTIES

         1.        HTC Corp. is incorporated under the laws of Taiwan, having a principal place of

business at No. 88, Section 3, Zhongxing Road Xindian District, New Taipei City 231, Taiwan,

R.O.C.
 Case5:19-cv-00075-RWS
Case  2:20-cv-00004-JRG Document
                        Document55-1
                                 70 Filed
                                     Filed12/17/19
                                           11/20/19 Page
                                                     Page2 3ofof6 7PageID
                                                                    PageID#:#:720
                                                                               607



       2.      HTC America is incorporated under the laws of Washington, and has a principal

place of business at 308 Occidental Ave. S., Floor 3, Seattle, WA 98104.

       3.      Mr. Salazar is an individual residing at 825 Clemens Way, Lompoc, CA 93436.


                                  JURISDICTION AND VENUE

       4.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§

1331 and 1338(a) because this action concerns a federal question relating to patents arising under

Title 35 of the United States Code, and pursuant to 28 U.S.C. §§ 2201 and 2202 because this is a

civil action for declaratory judgment.

       5.      This Court has personal jurisdiction over Mr. Salazar because he submitted to the

jurisdiction of this Court, both by filing Civil Action No. 2:16-cv-1096-JRG (“Salazar I”) against

HTC Corp. presenting the same claim here, and by filing the underlying lawsuit here, Civil Action

No. 5:19-cv-75-RWS (“Salazar II”).

       6.      Venue is proper in this district under 35 U.S.C. § 1391 and/or § 1400.


                                   FACTUAL BACKGROUND

       7.      This Complaint arises out of Mr. Salazar’s attempt to enforce U.S. Patent 5,802,467

(the “’467 Patent”) in Salazar II against the HTC Companies’s customers, AT&T Mobility LLC,

Sprint/United Management Company, T-Mobile USA, Inc., and Cellco Partnership d/b/a/ Verizon

Wireless (collectively, the “HTC Customers”).

       8.      In Salazar I, and Salazar II, Mr. Salazar has alleged that he “is the owner of all

rights, title and interest in and to United States Patent No. 5,8082,467.” Compl., Dkt. 3, at ¶ 3;

Salazar I, Dkt. 44, at ¶ 12.

       9.      In Salazar I, Mr. Salazar alleged that HTC Corp. “directly infringe[s] and induces

other to infringe at least claims 1-7, 10, 14, 17, 23, 26-32, 34 of the ’467 Patent in the United States


                                                   2
 Case5:19-cv-00075-RWS
Case  2:20-cv-00004-JRG Document
                        Document55-1
                                 70 Filed
                                     Filed12/17/19
                                           11/20/19 Page
                                                     Page3 4ofof6 7PageID
                                                                    PageID#:#:721
                                                                               608



by offering for sale and selling smartphone products including but not limited to HTC One M7,

HTC One M8, and HTC One M9” (collectively, the “HTC Smartphones”). Salazar I, Dkt. 44, at

¶ 7.

        10.     Following a week-long jury trial that ended in a verdict of noninfringement, the

Court in Salazar I entered final judgment finding that HTC Corp. did not infringe any asserted

claim of the ’467 Patent through the use, sale, offer for sale in the United States, or the import into

the United States, of the HTC One M7, HTC One M8, and HTC One M9. Salazar I, Dkt. 284.

        11.     In Salazar II, Mr. Salazar now alleges that the HTC Customers “have directly

infringed, contributorily infringed, and induced others to infringe at least Claim 1 of the ’467

Patent in the United States by offering for sale and selling smartphone products including but not

limited to HTC One M7, HTC One M8, and HTC One M9.” Compl., Dkt. 3, at ¶ 12.

        12.     Mr. Salazar’s accusations of infringement against the HTC Customers based on the

sale of the HTC Smartphones have caused the HTC Companies to form an objectively reasonable

apprehension that Mr. Salazar will again claim that the HTC Smartphones infringe the ’467 Patent.

        13.     An actual and justiciable controversy exists between the HTC Companies and

Salazar as to whether the HTC Customers have infringed any claim of the ’467 Patent, and as to

whether or not the ’467 Patent is invalid and/or unenforceable.


                                        COUNT I
                Declaratory Judgment Of Noninfringement Of The ’467 Patent

        14.     The HTC Companies restate, reallege, and incorporate by reference paragraphs 1

to 13 above as if fully set forth herein.

        15.     The HTC Smartphones do not infringe, directly or indirectly, any claim of the ’467

Patent, and neither the HTC Companies nor HTC Customers induce or contribute to infringement

of any claim of the ’467 Patent.


                                                  3
 Case5:19-cv-00075-RWS
Case  2:20-cv-00004-JRG Document
                        Document55-1
                                 70 Filed
                                     Filed12/17/19
                                           11/20/19 Page
                                                     Page4 5ofof6 7PageID
                                                                    PageID#:#:722
                                                                               609



        16.      The HTC Customers do not infringe, directly or indirectly, any claim of the ’467

Patent by virtue of such customer’s sale, use, or any other disposition of or agreement relating to

any HTC Smartphone.

        17.      A judicial declaration that the HTC Smartphones do not infringe any claim of the

’467 Patent is necessary and appropriate at this time so that the HTC Companies and the HTC

Customers can ascertain their rights and duties with respect to designing, developing, making,

selling, and using the HTC Smartphones.

        18.      As Mr. Salazar has shown by filing Salazar II, in the absence of such a declaration,

Mr. Salazar will continue to assert the ’467 Patent against HTC Companies, HTC Customers, or

potentially other downstream customers thereof, thereby causing the HTC Companies and the

HTC Customers irreparable injury and damage. The HTC Companies have no other adequate

remedy at law.

        19.      This is an exceptional case under 35 U.S.C. § 285, entitling the HTC Companies to

an award of their attorneys’ fees incurred in connection with this action.


                                         COUNT II
                     Declaratory Judgment Of Invalidity Of The ’467 Patent

        20.      The HTC Companies restate, reallege, and incorporate by reference paragraphs 1

to 13 above as if fully set forth herein.

        21.      Each and every claim of the ’467 Patent is invalid for failing to meet one or more

of the requirements for patentability set forth in 35 U.S.C. § 1 et seq., including without limitation,

§§ 101, 102, 103, and 112.

        22.      A judicial declaration that each and every claim of the ’467 Patent is invalid is

necessary and appropriate at this time so that the HTC Companies and the HTC Customers can




                                                  4
 Case5:19-cv-00075-RWS
Case  2:20-cv-00004-JRG Document
                        Document55-1
                                 70 Filed
                                     Filed12/17/19
                                           11/20/19 Page
                                                     Page5 6ofof6 7PageID
                                                                    PageID#:#:723
                                                                               610



ascertain their rights and duties with respect to designing, developing, making, selling, and using

the HTC Smartphones.

          23.    As Mr. Salazar has shown by filing Salazar II, in the absence of such a declaration,

Mr. Salazar will continue to assert the ’467 Patent against HTC Companies, HTC Customers, or

potentially other downstream customers thereof, thereby causing the HTC Companies and HTC

Customers irreparable injury and damage. The HTC Companies have no other adequate remedy

at law.

          24.    This is an exceptional case under 35 U.S.C. § 285, entitling the HTC Companies to

an award of their attorneys’ fees incurred in connection with this action.


                                     PRAYER FOR RELIEF

          WHEREFORE, the HTC Companies pray for an Order and Judgment from this

Honorable Court:

          a.    Declaring that HTC Companies and HTC Customers do not infringe any claim of

                the ’467 Patent;

          b.    Declaring that each and every claim of the ’467 Patent is invalid;

          c.    Adjudging this case is “exceptional” within the meaning of 35 U.S.C. § 285,

                entitling HTC Companies to an award of their reasonable attorneys’ fees, expenses,

                and costs; and

          d.    Granting such other and further legal or equitable relief as the Court deems proper.


                                         JURY DEMAND

          The HTC Companies hereby demand trial by jury on all issues so triable.




                                                  5
 Case5:19-cv-00075-RWS
Case  2:20-cv-00004-JRG Document
                        Document55-1
                                 70 Filed
                                     Filed12/17/19
                                           11/20/19 Page
                                                     Page6 7ofof6 7PageID
                                                                    PageID#:#:724
                                                                               611



Dated: November 20, 2019                 Respectfully submitted,

                                         /s/ Fred I. Williams
                                         Fred I. Williams
                                         Texas Bar No. 00794855
                                         fwilliams@velaw.com
                                         VINSON & ELKINS LLP
                                         2801 Via Fortuna, Suite 100
                                         Austin, Texas 78701
                                         Tel: 512.542.8400
                                         Fax: 512.542.8610

                                         Todd E. Landis
                                         Texas Bar No. 24030226
                                         tlandis@velaw.com
                                         VINSON & ELKINS LLP
                                         2001 Ross Avenue, Suite 3700
                                         Dallas, TX 75201
                                         Tel: 214.220.7700
                                         Fax: 214.220.7716

                                         Parker Hancock
                                         Texas Bar No. 24108256
                                         phancock@velaw.com
                                         VINSON & ELKINS LLP
                                         1001 Fannin Street, Suite 2500
                                         Houston, TX 77002-6760
                                         Tel: 713.758.2222
                                         Fax: 713.758.2346

                                         Harry Lee Gillam, Jr.
                                         State Bar No. 07921800
                                         gil@gillamsmithlaw.com
                                         GILLAM & SMITH, LLP
                                         303 South Washington Avenue
                                         Marshall, Texas 75670
                                         Tel: 903.934.8450
                                         Fax: 903.934.9257

                                         Attorneys for HTC Companies




                                        6
